Citation Nr: 0607243
Decision Date: 03/13/06	Archive Date: 06/16/06

Citation Nr: 0607242	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  94-23 577	)	DATE MAR 13 2006
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1993 decision of the RO that granted 
service connection for PTSD and assigned an initial 30 
percent evaluation, effective on March 2, 1992.  

The veteran immediately appealed the 30 percent evaluation 
and perfected his appeal for an initial higher rating.  

In November 1993, the veteran testified at a personal hearing 
at the RO before a Hearing Officer.  

In July 2000, the Board remanded this issue for further 
development that was completed in April 2002.  

Following that development, the RO in its May 2002 rating 
action increased the veteran's disability evaluation to 50 
percent, effective on March 2, 1992.  

It is noted that pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook further 
development of the increased rating claim in December 2002.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  A review of the record does not reveal that the 
veteran waived RO consideration of this evidence.  

As such, the Board remanded the case back to the RO in 
November 2003 for additional development of the record.  

In February 2005, the Board issued a decision, in which a 70 
percent evaluation for the veteran's PTSD was established.  
In addition, an issue of entitlement to a total rating based 
on individual unemployability due to service connected 
disability was remanded to the RO for further development.  

A June 2005 rating decision issued by the RO implemented the 
70 percent evaluation granted by the Board.  An effective 
date of January 3, 2002 was assigned by the RO, based on 
language contained in the February 2005 Board decision.  

In July 2005, the veteran's representative submitted a Motion 
for Reconsideration of the February 2005 Board decision.  
This motion noted that the Board decision contained 
conflicting language regarding the effective date of the 
increased evaluation for the service-connected disability.  

The Motion for Reconsideration was granted in November 2005, 
and the veteran's claim has now been returned to the Board 
for further consideration.  

A Vacatur of the February 2005 Board decision is accomplished 
in a separate decision.  The Board will review the veteran's 
claim for an increased evaluation for his PTSD as if the 
February 2005 decision had never been issued.  

The issue of a total rating based on individual 
unemployability due to service connected disability will be 
addressed in the remand section at the end of this document.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Prior to January 3, 2002, the service-connected PTSD is 
not shown to have been productive of more than occupational 
and social impairment with reduced reliability and 
productivity and difficulty in establishing effective work 
and social relationships.  

3.  As indicated initially by the January 3, 2002 VA 
examination, the service-connected PTSD currently is shown to 
be productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships; total social and industrial 
impairment is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 50 percent prior to January 3, 2002 have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104, 7104 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic 
Code 9411 (2005).  

2.  The criteria for the assignment of a 70 percent 
evaluation for the service-connected PTSD have been met 
beginning on January 3, 2002; the criteria for an evaluation 
in excess of 70 percent have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130 including Diagnostic Code 9411 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act 

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002). In addition, regulations implementing VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the May 2002 and August 2004 Supplemental Statements of 
the Case and the June 2001 and March 2003 duty to assist 
letters, the RO has attempted to notify him of the evidence 
needed to substantiate his claim.  

The RO informed the veteran of what evidence was needed from 
him, what he could do to help with his claim, and what 
specifically VA would do to assist him.  

Thus, in the Board's opinion, the RO has notified the veteran 
of what evidence he was responsible for obtaining and what 
evidence VA would procure.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the Board notes that the veteran was afforded a VA 
examination that was completed in May 2004.  The Board is 
unaware of any additional evidence that is available in 
connection with this appeal.  

Finally, noting the favorable action taken hereinbelow, the 
Board is satisfied that further discussion of whether all 
relevant evidence has been properly developed and whether 
further assistance is required to comply with the duty to 
assist is not necessary at this time. 38 U.S.C.A. § 5103A 
(West 2002).  


Entitlement to an Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.   38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 
4.3 (2005).  

The Board notes that this is an appeal of the initial 
evaluation assigned after the original grant of service 
connection for PTSD.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

The service-connected PTSD is rated, as follows: 100 percent: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2005).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  

A review of the evidence shows that in a February 1997 VA 
examination report, the veteran was assigned a GAF score of 
70.  

On mental status examination, the veteran had alcohol on his 
breath with slurred speech.  The veteran reported that 
alcohol use helped calm his PTSD symptoms.  His mood and 
affect were constricted.  His memory was good.  

A June 1998 examiner noted the veteran's unemployment since 
1993.  The veteran last worked as a forklift operator, but 
was fired for poor attendance record due to recurrent 
headaches and fatigue secondary to impaired sleep from 
recurrent combat nightmares.  

The findings included reduced psychomotor activity, 
significant depression, sparse and non-spontaneous speech 
productions and responses, constricted affect, and low voice 
amplitudes.  Short- and long-term memory and concentration 
were noted to be impaired with no cognitive deficit.  The 
examiner's diagnosis was PTSD with depressive disorder 
secondary to PTSD.  The examiner assigned a GAF score of 60.  

On a March 1999 VA examination, the examiner reported that 
the veteran was socially withdrawn and had not worked since 
1997.  The veteran was noted to be depressed with impaired 
concentration.  Flashbacks of combat and excessive startle 
reactions were noted when he encountered sudden, loud sounds.  

The veteran was crowd-avoidant and had insomnia and impaired 
sleep.  He did not have suicidal or homicidal ideations.  The 
examiner opined that the veteran's PTSD "severely limits his 
goal directed activity.  His disturbances prevent him from 
working effectively at this time."  

The diagnoses included that of PTSD, and depression secondary 
to PTSD.  A GAF score of 60 was assigned.  

The VA outpatient treatment history dated from March 1993 to 
December 2001 reflects the veteran's use of medications to 
treat his insomnia.  In an August 2001 mental health note, 
the veteran reported having suicidal ideation a few days 
previously, but denied having current suicidal or homicidal 
ideation.  

At the time, the veteran had been unemployed for more than a 
year.  These records note that the veteran's wife was also 
contacted in August 2001.  She stated that the veteran was 
depressed, but she did not think he would hurt himself.  The 
examiner assigned a GAF score of 60.  

The October 2001 VA treatment records reveal that the veteran 
had a withdrawn affect and a bit of a depressed mood.  His 
memory was fairly impaired.  His insight was fair, but his 
judgement was impaired.  The diagnoses were PTSD and alcohol 
dependence.  

The examiner stated that the GAF score was 60, and that 60 
had been the highest score over the past year.  

On VA examination in January and April 2002, the veteran was 
assigned a GAF score of 40.  

His PTSD symptoms consisted of poor sleep, difficulty in 
social and occupational functioning, nightmares, flashbacks, 
hypervigilance, hyper startle response, depression, 
diminished interest, poor concentration and low energy level.  

At the time of the examination, the veteran had been working 
as a forklift operator for the past 6 months.  On mental 
status examination, the veteran's mood was depressed; his 
affect was blunted, and speech was normal.  

Although the veteran was noted to be able to work part-time, 
he was quite isolative and had no friends. The examiner 
assessed the veteran's PTSD symptoms as "moderately severe."  

On recent VA examination in May 2004, it was noted that the 
veteran received past psychiatric treatment for his PTSD.  
His current use of an antidepressant medication was reported; 
however, the veteran was uncertain that his PTSD was affected 
by it.  

The veteran reported daily occurrence of nightmares, 
flashbacks, hypervigilance, hyper startle reflex, depression, 
poor interest, poor energy, poor concentration, and isolative 
behavior.  The veteran's PTSD symptoms were noted to be 
moderate to severe in nature.  

The veteran was employed as part-time forklift operator.  He 
reported problems at work due to his being argumentative and 
isolative on the job.  The veteran's social history revealed 
two marriages, two children, and a strained relationship with 
his family.  

On mental status examination, the veteran was cooperative, 
mood was neutral, affect was appropriate, and speech was slow 
with no perceptual problems observed. Thought processes and 
content were noted as "normal" with no suicidal or homicidal 
ideation observed.  

The veteran was oriented to person, place and time. Insight, 
judgment and impulse control were noted to be "fair."  The 
examiner's diagnosis was that of PTSD, and he was found to be 
employable.  The assigned GAF was 45.  

A review of the evidence of record reflects that the severity 
of the service-connected PTSD currently is more consistent 
with the criteria warranting a 70 percent evaluation.  

The veteran's PTSD is shown to be manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, family relations, judgment, thinking, and mood, due 
to such symptoms as depression and poor concentration 
affecting the ability to function appropriately and 
effectively, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships with co-workers and family members.  

As noted, the veteran's most recent GAF scores have ranged 
from 40 to 45 and on recent VA examination the veteran was 
noted to have moderate to severe symptoms of PTSD that were 
shown to be disabling in terms of occupational and social 
functioning.  The veteran has been married twice, has a poor 
relationship with his children, and has been quite isolative 
and argumentative on the job.  

The Board recognizes that there is evidence of record which 
does not support a rating of 70 percent for the full period 
of the appeal.  

For example, the veteran's PTSD has not been shown to be 
manifested by intermittently illogical, obscure, or 
irrelevant speech, spatial disorientation or neglect of 
personal appearance and hygiene.  

However, the Board finds that the recent medical evidence 
demonstrates a degree of occupational and social impairment 
that more nearly approximates the criteria for a 70 percent 
rating under the new criteria.  38 C.F.R. § 4.7.  

The Board has also considered whether a 100 percent 
disability rating is warranted for the veteran's PTSD.  
However, the recent VA examination has shown him to be 
oriented to time, place, and person, and that there was no 
evidence of gross impairment in thought processes or 
communication or grossly inappropriate behavior.  

Given the veteran's ongoing medicinal and psychiatric 
treatment for his PTSD, the Board finds that the service- 
connected PTSD is shown to warrant a 70 percent rating since 
the VA examination conducted on January 3, 2002.  Fenderson, 
supra.  

In this regard, the Board notes that the earliest evidence to 
substantiate this increase is the January 2002 VA 
examination.  

As noted, the veteran's GAF scores consistently ranged 
between 60 and 70 until October 2001.  These scores are 
commensurate with no more than mild to moderate 
symptomatology that is best reflected by a continuation of 
the 50 percent evaluation.  



ORDER

An increased rating of 70 percent, but not higher for the 
service-connected PTSD beginning on January 3, 2002 is 
granted, subject to the regulations controlling the award of 
VA monetary benefits.  



REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his claim of 
entitlement to a TDIU rating.  

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned a rating of 30 
percent for PSTD, under 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective on March 2, 1992, the date of receipt of the 
initial claim of service connection.  

The Board has considered whether since the initial rating, 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted hereinabove, the veteran's PTSD now warrants a 70 
percent disability rating, as first demonstrated on the 
January 3, 2002 VA examination.  

As determined in the decision hereinabove, the veteran's PTSD 
does not meet the schedular criteria for a 100 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

However, the Board finds that further development is 
necessary in order to fairly decide whether a TDIU rating is 
warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claims for a TDIU rating in 
accordance with the requirements of that 
act and applicable court decisions.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures of VCAA are fully 
satisfied and send the veteran a letter 
detailing the provisions of VCAA and the 
associated implementing regulations.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  
See also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  

2.  The RO should arrange for the 
veteran to undergo a VA examination as 
to the current severity of the service-
connected PTSD.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
psychiatrist should describe how the 
symptoms of PTSD affect the veteran's 
social and industrial capacity.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  All necessary special 
studies or tests are to be accomplished. 
The examiner should assign a GAF score 
and a definition of the numerical code 
assigned.  Also, the examiner should 
describe all symptoms of his PTSD and 
should opine as to whether service- 
connected disability precludes the 
veteran from securing and following 
substantially gainful employment.  

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0503628	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  94-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1993 RO decision that granted service 
connection for PTSD and assigned an initial 30 percent 
evaluation, effective on March 2, 1992.  

The veteran immediately appealed the 30 percent evaluation 
and perfected his appeal for an initial higher rating.  

In November 1993, the veteran testified at a personal hearing 
at the RO before a Hearing Officer.  

In July 2000, the Board remanded the issue of a higher 
initial rating for PTSD for further development that was 
completed in April 2002.  

Following that development, the RO in its May 2002 rating 
action increased the veteran's disability evaluation to 50 
percent, effective on March 2, 1992.  

It is noted that pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook further 
development of the increased rating claim to include TDIU in 
December 2002.  

The However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  A review of the record does not reveal 
that the veteran waived RO consideration of this evidence.  

As such, the Board remanded the case back to the RO in 
November 2003.  Pursuant to the Board remand, further 
development of the veteran's increased rating claim was 
completed in May 2004.  

The inferred issue of a TDIU is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected PTSD currently is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships; total social and industrial 
impairment is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent evaluation 
for the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130 including Diagnostic Code 9411 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the May 2002 and August 2004 Supplemental Statements of 
the Case and the June 2001 and March 2003 duty to assist 
letters, the RO has attempted to notify him of the evidence 
needed to substantiate his claim.  The RO informed the 
veteran of what evidence was needed from him, what he could 
do to help with his claim, and what specifically VA would do 
to assist him.  Thus, in the Board's opinion, the RO has 
notified the veteran of what evidence he was responsible for 
obtaining and what evidence the VA would procure.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that, the veteran was accorded a VA 
examination that was completed in May 2004.  The Board is 
unaware of any additional evidence that is available in 
connection with this appeal.  

Finally, noting the favorable action taken hereinbelow, the 
Board is satisfied that further discussion of whether all 
relevant evidence has been properly developed and whether 
further assistance is required to comply with the duty to 
assist is not necessary at this time.  38 U.S.C.A. § 5103A 
(West 2002).  


Entitlement to an increased rating for service-connected PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

The service-connected PTSD is rated, as follows:  100 
percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).   American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorder (DSM), 
32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2003). See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  

A review of the evidence of record reflects that the 
severity of the service-connected PTSD currently is more 
consistent with the criteria warranting a 70 percent 
evaluation.  

The VA outpatient treatment history dated from March 1993 to 
December 2001 reflects the veteran's use of medications to 
treat his insomnia.  In an August 2001 mental health note, 
the veteran reported having suicidal ideation but no plan or 
intent.  At the time, the veteran had been unemployed for 
more than a year.  

On recent VA examination in May 2004, it was noted that the 
veteran received past psychiatric treatment for his PTSD.  
His current use of an antidepressant medication was 
reported; however, the veteran was uncertain that his PTSD 
was affected by it.  

The veteran reported daily occurrence of nightmares, 
flashbacks, hypervigilance, hyper startle reflex, 
depression, poor interest, poor energy, poor concentration, 
and isolative behavior.  The veteran's PTSD symptoms were 
noted to be moderate to severe in nature.  

The veteran was employed as part-time forklift operator.  He 
reported problems at work due to his being argumentative and 
isolative on the job.  The veteran's social history revealed 
two marriages, two children, and a strained relationship 
with his family.  

On mental status examination, the veteran was cooperative, 
mood was neutral, affect was appropriate, speech was slow 
with no perceptual problems observed.  Thought processes and 
content were noted as "normal" with no suicidal or 
homicidal ideation observed.  The veteran was oriented to 
person, place and time.  Insight, judgment and impulse 
control were noted to be "fair."  The examiner's diagnosis 
was PTSD and he was found to be employable.  The assigned 
GAF was 45.  

On VA examination in January and April 2002, the veteran was 
assigned a GAF score of 40.  His PTSD symptoms consisted of 
poor sleep, difficulty in social and occupational 
functioning, nightmares, flashbacks, hypervigilance, hyper 
startle response, depression, diminished interest, poor 
concentration and low energy level.  

At the time of the examination, the veteran had been working 
as a forklift operator for the past 6 months.  On mental 
status examination, the veteran's mood was depressed, his 
affected was blunted, and speech was normal.  Although the 
veteran was noted to be able to work part-time, he was quite 
isolative and had no friends.  The examiner assessed the 
veteran's PTSD symptoms as "moderately severe."  

On VA examinations in March 1999 and June 1998, the veteran 
was assigned a GAF score of 60.  The examiner in March 1999 
reported that the veteran was socially withdrawn and had not 
worked since 1997.  The veteran was noted to be depressed 
with impaired concentration.  Flashbacks of combat and 
excessive startle reactions were noted when he encountered 
sudden, loud sounds.  The veteran was crowd-avoidant and had 
insomnia and impaired sleep.  The examiner opined that the 
veteran's PTSD "severely limits his goal directed activity.  
His disturbances prevent him from working effectively at 
this time."  

The June 1998 examiner noted the veteran's unemployment 
since 1993.  The veteran last worked as a forklift operator 
but was fired for poor attendance record due to recurrent 
headaches and fatigue secondary to impaired sleep from 
recurrent combat nightmares.  

Objective findings included reduced psychomotor activity, 
significant depression, sparse and non-spontaneous speech 
productions and responses, constricted affect, and low voice 
amplitudes.  Short- and long-term memory and concentration 
were noted to be impaired with no cognitive deficit.  The 
examiner's diagnosis was PTSD with depressive disorder 
secondary to PTSD.  

In a February 1997 VA examination report, the veteran was 
assigned a GAF score of 70.  On mental status examination, 
the veteran had alcohol on his breath with slurred speech.  
The veteran reported that alcohol use helped calm his PTSD 
symptoms.  Mood and affected were constricted.  Memory was 
good.  

In this case, the PTSD currently is shown to be manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: depression and 
poor concentration affecting the ability to function 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships with co-workers and family members.  

As noted, the veteran's most recent GAF scores have ranged 
from 40 to 45 and on recent VA examination and the veteran 
was noted to have moderate to severe symptoms of PTSD that 
were shown to be disabling in terms of occupational and 
social functioning.  The veteran has been married twice, has 
a poor relationship with his children, and has been quite 
isolative and argumentative on the job.  

The Board recognizes that there is evidence of record which 
does not support a rating of 70 percent for the full period 
of the appeal.  For example, the veteran's PTSD has not been 
shown to be manifested by intermittently illogical, obscure, 
or irrelevant speech, spatial disorientation, or neglect of 
personal appearance and hygiene.  Also, there are GAF scores 
of 60 and 70.  

However, the Board finds that the recent medical evidence 
demonstrates a degree of occupational and social impairment 
that more nearly approximates the criteria for a 70 percent 
rating under the new criteria.  38 C.F.R. § 4.7.  

The Board has also considered whether a 100 percent 
disability rating is warranted for the veteran's PTSD.  
However, the recent VA examination has shown him to be 
oriented to time, place, and person, and that there was no 
evidence of gross impairment in thought processes or 
communication or grossly inappropriate behavior.  

Given the veteran's ongoing medicinal and psychiatric 
treatment for his PTSD, the Board finds that the service-
connected PTSD is shown to warrant a 70 percent rating since 
the time of the VA examination conducted in January 2002.  
Fenderson, supra.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
award of VA monetary benefits.  



REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his claim for 
entitlement to a TDIU.  


In this case, the veteran has appealed the rating decision 
that granted service connection and assigned a rating of 30 
percent for PSTD, under 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective on March 2, 1992, the date of receipt of the 
initial claim of service connection.  

The Board has considered whether since the initial rating, 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted, the 
veteran's PTSD now warrants a 70 percent disability rating, 
effective since the date of receipt of his initial claim.   

As determined in the decision hereinabove, the veteran's PTSD 
does not meet the schedular criteria for a 100 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, the 
Board finds that further development is necessary in order to 
fairly decide whether a TDIU rating is warranted.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claims for entitlement to a TDIU in 
accordance with the requirements of that 
act and applicable court decisions.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures of VCAA are fully satisfied 
and send the veteran a letter detailing 
the provisions of VCAA and the associated 
implementing regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

2.  The RO should arrange for the veteran 
to undergo a VA examination as to the 
severity of the service-connected PTSD.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the veteran's social and industrial 
capacity.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should assign 
a GAF score and a definition of the 
numerical code assigned.  Also, the 
examiner should describe all symptoms of 
his PTSD and opine as to whether service-
connected disability precludes the 
veteran from securing and following 
substantially gainful employment.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


